             Case 8:21-mj-00199-DUTY Document 2 Filed 03/19/21 Page 1 of 1 Page ID #:2
Submit this form by e-mail to:

CrimIntakeCourtDocs-LA@cacd.uscourts.gov For Los Angeles criminal duty.
                                                                                                      FILED
CrimIntakeCourtDocs-SAC~cacd.uscourts.gov For Santa Ana criminal duty.

CrimIntakeCourtDocs-RSC~cacd.uscourts.gov For Riverside criminal duty.

                                                                                            ~'tLl {~~.,4~1 ~ ,~    o ,
                                               UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORN~A~~~y;~~~~ ~~},~', ter CAE1~'•

                                                                          CASE NUMBER:       ~Y~~_._~
UNITED STATES OF AMERICA
                     V                                      PLAINTIFF                _             , _~. C


                                                                                 REPORT COMMENCING CRIMINAL
JOSE ALFREDO CHAVEZ-BASURTO
                                                                                                      ACTION
USMS# 3x116-509                                          DEFENDANT


TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on 3/19/2021                     at 12:00       ~ AM ❑ PM
     or
     The defendant was arrested in the                       District of                 on                        at      ❑ AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
     any other preliminary proceeding:            ~ Yes         ~ No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):                  ~ Yes                ❑ No

4. Charges under which defendant has been booked:

     18 USC 3583 PROBATION VIOLATIONS

 5. Offense charged is a:         ~ Felony           ~ Minor Offense            ❑ Petty Offense                   ❑Other Misdemeanor

6. Interpreter Required:          ~ No        ❑Yes          Language:

 7• Year of Birth: 1995

 8. Defendant has retained counsel:               ~ No
     ❑ Yes         Name:                                                         Phone Number:

9• Name of Pretrial Services Officer notified: DUTY OFFICER

10. Remarks (if any):

1 1. Name: ANDREW NGUYEN                                            (please print)

12. Office Phone Number:7143384610                                                   13• Agency: USMS

14. Signature:                                                                       15• Date: 3/19/2021

CR-64(09/20)                                      REPORT COMMENCING CRIMINAL ACTION
